Title: To George Washington from George McCall, 22 July 1783
From: McCall, George
To: Washington, George


                        
                            Sir
                            Glasgow 22d July 1783
                        
                        Having formerly had the Honor of Your Acquaintance, chiefly through means of my intimacy with our Worthy
                            Friend Colol F. Lewis & his Family, I am encouraged to use the freedom of this Address.
                        Allow me to inform your Excellency that I have been publickly declared Bankrupt, and imprisoned; for the
                            heinious Crime of having a very decent fortune lockt up from me, (for a time) by means of a National Contest.
                        Tho this inhumane Conduct, was the Act of a Single Man; yet it has produced in me, Such feelings as most
                            Affectionate Parents (with a Numerous young Offspring) wou’d be Susceptable of; But these I think wou’d soon be Wore off,
                            by my again Returning to Virginia, & with my family.
                        Six boys, & three girls, may perhaps be, in time, an Aquisition to the State; & I need
                            Scarsely inform Your Excellcy that we cou’d live more Comfortably on a Small fortune, & employ it to more
                            advantage in Virginia, than on this Island.
                        For these reason I beg leave to Sollicit, that you may Honor;& comfort me, by Saying, You will contenance Us.
                        That my intention of Emigrating to Virga, is no New Idea I have in my possession many letters to prove; as
                            far back as the year 1773. from under the hand of my unfortunate Friend Colo. Geo. Mercer,
                            & my Correspondence to my good Friend Charles Yates of Fredsburg will Corroberate that truth.
                        At that period, I was Under terms, & had long lodged £1000 Slng in
                            London, for the purchase of a Lott of Land on the Ohio, but Circumstances Since prevented its taking place.
                        I have great Reason to make many Appollogies for troubling Your Excellency with so long a letter; But these
                            wou’d only Add to its length. Your Generous Heart will point out excuses for me. I have the Honor to be with most Sincere
                            Respect, & Esteem Your Excellency’s Most Obedient & very Hble Servant
                        
                            George McCall
                        
                    